182 F.2d 613
WILLIAMS et al.v.UNITED STATES.
No. 13140.
United States Court of Appeals Fifth Circuit.
June 9, 1950.

M. L. Miller, Dallas, Texas, James H. Martin, Dallas, Texas, for appellant.
William Cantrell, Jr., Asst. U.S. Atty., Dallas, Texas, for appellee.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
Appellants, convicted and sentenced on both counts of an indictment charging conspiracy to obtain, and the unlawful obtaining of, a quantity of marihuana, are here putting forward and arguing, for reversal of the judgment and sentence, only one substantial ground, the insufficiency of the evidence to support the verdict.


2
The United States, insisting that the evidence is sufficient to justify the jury's verdict of guilty as to both appellants on both counts, urges that the judgment must be affirmed as to both.


3
A careful reading of the record in the light of these contentions leaves us in no doubt that the evidence amply supports the verdict and judgment as to appellant Albert Williams.  It leaves us equally in no doubt that it does not support the conviction as to Katie Thompson.


4
The judgment on the appeal of Albert Williams is, therefore, affirmed.  On the appeal of Katie Thompson, it is reversed and the cause is remanded for further and not inconsistent proceedings.